 


109 HJ 40 IH: Proposing an amendment to the Constitution of the United States respecting the right to a home.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 40 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Rangel introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States respecting the right to a home. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
All citizens of the United States shall have a right to a home, which right shall not be denied or abridged by the United States or any State.  . 
 
